—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated September 12, 1995, which denied her motion to recover arrears allegedly owed by the plaintiff.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the defendant failed to support her motion with sufficient evidence to warrant a hearing regarding alleged arrears owed by the plaintiff (see, Domestic Relations Law § 244; Paul v Paul, 200 AD2d 820; Gunsburg v Gunsburg, 173 AD2d 232; Nordhauser v Nordhauser, 130 AD2d 561). Miller, J. P., Ritter, Goldstein and Florio, JJ., concur.